Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Kress on September 17, 2021.

The application has been amended as follows: 

The Specification has been amended as follows:
In paragraph [0310] in line 1 “first seal” has been deleted and --first (high pressure) seal-- has been inserted therefore.

The claims have been amended as follows:

Claims 17 and 24 have been cancelled.

Claims 18-20, 23, 25, 26, 36 and 37 have been amended as follows:
18. (amended). The fluid end section of claim 1 [[17]], in which a maximum diameter of the second groove is greater than a maximum diameter of the first groove.  
19. (amended). The fluid end section of claim 1 [[17]], further comprising: 6a third annular groove formed within the housing and surrounding the horizontal bore, the third groove positioned between the discharge bore and the first surface of the housing; and 5a third annular seal installed within the third groove.  
20. (amended). The fluid end section of claim 1 [[17]], further comprising: a connect plate attached to the second surface of the housing; in which the connect plate is interposed between the fluid end section and a power end with which the fluid end section is mechanically coupled.  

23. (amended). The fluid end section of claim 1 [[17]], in which the housing has a primarily cylindrical shape.

25. (amended). A system, comprising: 
the fluid end of claim 16 [[24]]; a first fluid flowing within at least a portion of the upper fluid intake manifold; and 5a second fluid flowing within at least a portion of the lower fluid intake manifold; in which the first and second fluids contain differing levels of proppant.  
26. (amended). A high pressure pump, comprising: 
a power end; and 
the fluid end of claim 16 [[24]] attached to the power end.  
1 [[17]], in which the fluid end section is situated in an ambient environment; and in which the outer intermediate surface of the housing is exposed to the ambient environment.  
37. (amended). The fluid end section of claim 1 [[17]], further comprising: 
an internal chamber formed within the horizontal bore and configured to receive at least a portion of a reciprocating plunger; the internal chamber positioned between the first seal and the second surface of the housing.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor makes obvious a fluid end comprising a housing having a longitudinal bore and opposed first and second surfaces and a horizontal bore extending between the first and second surfaces with a discharge bore and an intake bore interconnecting the horizontal bore and the intermediate surface, as claimed; the fluid end comprising an intake bore formed in the housing and interconnecting the horizontal bore 10and the intermediate surface; a first annular groove formed within the housing and surrounding the horizontal bore, the first groove positioned between the intake bore and the second surface and configured to receive a first seal; a second annular groove formed within the housing and surrounding the 15horizontal bore, the second groove positioned between the discharge bore and the intake bore and configured to receive a second seal; and a beveled surface formed within the housing and surrounding the horizontal bore, the beveled surface positioned between the first and second grooves and configured to engage a fluid routing plug installed within the 20horizontal bore. Jezek discloses a similar prior art fluid end having a fluid routing plug inserted into a closed bore, the fluid end having a suction bore 25, 27, and a discharge bore 66, The fluid end has a beveled surface (between the small diameter section and the step engaging the middle seal of the fluid routing plug, the beveled surface is not configured to engage since the step in the surface which contacts the seal spaces the beveled surfaces of the fluid routing plug and the fluid end away from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
September 17, 2021